CARTER, J.
This cause involves the same controversy as is presented in Delaney v. Lowery, ante, page 561 [154 P.2d 674], this day decided. Here, however, the respondents auditor and tax collector of Kern County, are taxing lessee interests under oil leases according to the terms of section 107 of the Revenue & Taxation Code as amended in 1943 (Stats. 1943, eh. 1133), and the current tax rates for the fiscal year 1944-1945 are higher than those for 1943-1944. Petitioners seek a writ of mandate to compel respondents to ignore the provisions of the 1943 amendment to section 107. For the reasons set forth in Delaney v. Lowery, supra, the petition for a peremptory writ of mandate is denied and the alternative writ is discharged.
Gibson, C. J., Shenk, J., Curtis, J., and Traynor, J., concurred.